Title: General Orders, 17 July 1777
From: Washington, George
To: 



Head-Quarters, Clove [N.Y.] July 17th 1777.
Lee.Prescot. Barton.


Some disputes having arisen between the Colonels Humpton and Johnson respecting seniority, the General Officers are to meet at some place to be appointed by Major Genl Greene, at five o’clock this afternoon, and after hearing the pretensions of both those officers, and enquiring minutely into the matter, to report the case, with their opinion thereon to the Commander in Chief.
The frequent discharging of pieces, in order to clean and keep them in order, occasions so great a waste of ammunition, that the General orders, in very pointed and positive terms, that no musket shall be

loaded with Cartridge until we are close to the enemy, and there is a moral certainty of engaging them—The Quarter Mr of each regiment is to draw a small quantity of powder, ball and wadding to furnish the guards from his regiment, who are to load with loose powder and running ball, when they mount guard: and this the officer commanding such guards are invariably to have drawn, and returned to their respective regimental Quarter Masters, before their dismission from the parade, after being relieved. A practice of this kind strictly adhered to (and it is positively enjoined) will not only be a great saving of ammunition, but the means of preserving the arms, as nothing is more hurtful to the barrel, than to lay long laded, especially with wet powder, or in damp weather.
One hundred and eighty tents are arrived in camp; such as are destitute may now be supplied therewith: But previous to the delivery of them, returns must be made to the Quarter Master General from each brigade of the number of men in each Corps belonging to the brigade, and of the tents now in their possession respectively.
The Adjutant General, in issuing orders for the delivery of cloaths, is to compare the returns made by the commanding officers of corps, of their wants, with the Cloathier’s accounts; so far as he can come at them, at this time and place; and see, that to the utmost of his power, equal justice be done in the distribution of them.
After Orders.
The Quarter Master General is to have the road thro’ the Clove, to New-Windsor, well reconnoitred; and all proper places for halting and encamping at, with the distances from hence, noted; and to make report thereof, as soon as possible, to the Commander in Chief—He is to do the like on the road to King’s-ferry.
Doctor Cochran is to inspect into the state and condition of the sick; and will give such orders respecting them, as shall appear proper.
Each brigade is to furnish a good blacksmith, to parade to morrow at twelve o’clock, at noon, before Lord Stirling’s quarters, at Suffern’s tavern.
The Quarter Masters of those regiments for which cloathing returns have been made, are to apply to the Deputy Cloathier General to morrow, at Baldwin’s mills, about a mile from Head Quarters, on the way to Pompton.
